986 F.2d 546
300 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.George SASSOWER, Appellant,v.William P. BARR, Attorney General of the United States.
Nos. 92-5057, 92-5131.
United States Court of Appeals, District of Columbia Circuit.
Feb. 19, 1993.Rehearing Denied April 14, 1993.

Before RUTH BADER GINSBURG, BUCKLEY and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
Per Curiam.


1
These consolidated appeals were considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's September 26, 1991 order dismissing complaint number 91cv02276, and the district court's January 10, 1992 order dismissing the petitions in 91cv03302 and 91cv03233 and enjoining appellant from initiating any actions in district court without prior written approval, be affirmed substantially for the reasons stated by the district court.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.